      Case 4:21-cv-02174 Document 1 Filed on 07/02/21 in TXSD Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ISABEL BARRAGAN, individually                    §
and on behalf of all others similarly situated   §
                                                 §
       Plaintiff,                                §
                                                 §   CIVIL ACTION NO. 4:21-cv-02174
V.                                               §
                                                 §      JURY TRIAL DEMANDED
CDM FEDERAL PROGRAMS                             §
CORPORATION                                      §
                                                 §
       Defendant.                                §

                            COLLECTIVE ACTION COMPLAINT

       1.      Plaintiff Isabel Barragan (“Plaintiff”) brings this suit against CDM Federal

Programs Corporation (“Defendant”) to recover regular and overtime wages under the Fair Labor

Standards Act (“FLSA”). See 29 U.S.C. §§ 207(a)(1), 216(b). Plaintiff asserts her FLSA claims

on behalf of herself and Defendant’s current and former employees.

                                 JURISDICTION AND VENUE

       2.      The Court has jurisdiction because Plaintiff’s claims arise under the FLSA.

       3.      Venue is proper in the United States District Court for the Southern District of

Texas – Houston Division because a substantial part of the events or omissions giving rise to the

claims occurred in this District and Division. See 28 U.S.C. § 1391(b)(2).

                                             PARTIES

       4.      Plaintiff Isabel Barragan resides in Texas.

       5.      Defendant is a corporation organized in Massachusetts.

       6.      Defendant may be served through its registered agent for service, CT Corporation

System, 1999 Bryan St., Suite 900, Dallas, Texas 75201-3136.
       Case 4:21-cv-02174 Document 1 Filed on 07/02/21 in TXSD Page 2 of 6




                                       FLSA COVERAGE

        7.      Throughout the three-year period immediately preceding the filing of this lawsuit

and continuing thereafter (“the Claims Period”), Defendant employed two or more employees

and had annual revenue of at least $500,000.

        8.      Throughout the Claims Period, Defendant was an enterprise engaged in

commerce or in the production of goods for commerce.

        9.      Throughout the Claims Period, Defendant had employees engaged in commerce

or in the production of goods for commerce, and Defendant had employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce.

        10.     Throughout the Claims Period, Plaintiff and all similarly situated employees were

engaged in interstate commerce or in the production of goods for commerce.

        11.     Throughout the Claims Period, Defendant was an employer of Plaintiff and all

similarly situated employees.

        12.     Throughout the Claims Period, Plaintiff and all similarly situated individuals were

Defendant’s employees.

        13.     Throughout the Claims Period, Defendant employed Plaintiff and all similarly

situated employees.

                                       FLSA VIOLATION

        14.     Defendant is part of an organization that secured contracts with the Federal

Emergency Management Agency (“FEMA”). Defendant provides various disaster and

emergency relief construction, cleanup and related services throughout the country and offshore

U.S. territories.




                                                 2
         Case 4:21-cv-02174 Document 1 Filed on 07/02/21 in TXSD Page 3 of 6




         15.     Plaintiff worked for Defendant as a construction manager and PA TAC Technical

Trainer.

         16.     Defendant paid Plaintiff on an hourly basis.

         17.     Plaintiff worked overtime (i.e., more than 40 hours per week) for Defendant on

numerous occasions during the Claims Period.

         18.     Defendant did not pay Plaintiff one-and-one-half times her regular rate of pay for

each overtime hour she worked during the Claims Period.

         19.     Instead, Defendant paid Plaintiff her hourly rate (i.e., “straight time”) for each

accepted work hour she recorded in the company’s timekeeping system, including her overtime

hours.

         20.     Defendant paid nearly all of its employees in the same manner regardless of job

title/classification.

         21.     By engaging in this pay practice, Defendant deprived its employees of their right

under the FLSA to receive time-and-a-half pay for their overtime hours.

         22.     Defendant may argue Plaintiff was exempt from the FLSA’s time-and-a-half

requirement, but Defendant’s compensation policy and practice does not satisfy the FLSA’s

salary-basis test for exempt employees. See 29 C.F.R. § 541.602(a)(1) (“[A]n exempt employee

must receive the full salary for any week in which the employee performs any work without

regard to the number of days or hours worked.”).

         23.     When Plaintiff recorded fewer than 40 hours, Defendant paid her a standard

hourly rate for each hour she recorded, just as it did when she recorded more than 40 hours.

Defendant’s policy and practice of paying Plaintiff in this manner does not satisfy the salary-

basis test for exempt employees.



                                                  3
      Case 4:21-cv-02174 Document 1 Filed on 07/02/21 in TXSD Page 4 of 6




       24.       Plaintiff’s work also does not satisfy the job-duties requirements for any

overtime-pay exemptions under the FLSA.

       25.       Defendant owes Plaintiff .5 times her regular rate of pay for each recorded

overtime hour she worked each week during the Claims Period, plus liquidated damages in the

same amount.

       26.       Plaintiff is also entitled to an award for all reasonable attorneys’ fees and costs

associated with prosecuting this lawsuit.

                                 COLLECTIVE ALLEGATIONS

       27.       Plaintiff incorporates the prior allegations in this Complaint and restates them

here on behalf of all individuals who were paid straight time for overtime hours each week

during the Claims Period.

       28.       Defendant paid these individuals on an hourly basis. Defendant did not pay them

time-and-a-half for the overtime hours they worked each week. Instead, Defendant paid them

straight time for the recorded overtime hours they worked each week.

       29.       Plaintiff and these similarly situated workers are hereafter referred to as “the

Straight-Time Plaintiffs.”

       30.       Plaintiff seeks to represent the interests of the Straight-Time Plaintiffs who have

been deprived of their overtime pay in violation of the FLSA.

       31.       The Straight-Time Plaintiffs often worked more than 40 hours a week during the

Claims Period.

       32.       Defendant failed to pay the Straight-Time Plaintiffs 1.5 times their regular rates of

pay for each hour they worked over 40 each week during the Claims Period.




                                                   4
      Case 4:21-cv-02174 Document 1 Filed on 07/02/21 in TXSD Page 5 of 6




       33.     Defendant owes the Straight-Time Plaintiffs .5 times their regular rates of pay for

each hour they worked over 40 each week during the Claims Period, plus liquidated damages in

the same amount.

       34.     The Straight-Time Plaintiffs are entitled to an award of attorneys’ fees and costs

associated with prosecuting this lawsuit.

       35.     The Straight-Time Plaintiffs are similarly situated because they were subjected to

the same policy and practice. Defendant paid them on an hourly basis, and Defendant paid them

“straight time” for each recorded overtime hour instead of the time-and-a-half rate required

under the FLSA.

       36.     Given these factual circumstances, Plaintiff seeks to certify a collective action

consisting of the following individuals:

               All Current and Former Employees Who Were Paid Straight Time Instead of
               Time-And-A-Half for Recorded Overtime Hours (Hours Over 40) During Any
               Week Three Years from the Date of Filing this Action to the Present.

       37.     Plaintiff reserves the right to modify the collective definition.

                                    WILLFUL VIOLATION

       38.     Defendant willfully violated the FLSA. Defendant either knew it should pay the

Straight-Time Plaintiffs 1.5 times their regular rates of pay for each overtime hour worked or

Defendant recklessly disregarded its obligation to do so. Consequently, Defendant is liable for

the entire three-year period, pursuant to the FLSA.

                                  JURY TRIAL DEMANDED

       39.     Plaintiff demands a jury trial on all liability and damages issues raised in this

lawsuit.




                                                  5
      Case 4:21-cv-02174 Document 1 Filed on 07/02/21 in TXSD Page 6 of 6




                                   PRAYER FOR RELIEF

       Plaintiff demands a judgment for herself and all similarly situated individuals against

Defendant CDM Federal Programs Corporation for the following:

           a. Unpaid regular and overtime wages;

           b. Liquidated damages;

           c. Prejudgment interest on all amounts awarded at the highest rate allowable by law;

           d. Attorneys’ fees and costs;

           e. Post-judgment interest on all amounts awarded at the highest rate allowable by

                 law; and

           f. All other relief the Court finds proper.



Dated: July
        July2,22,
               2021
                  2020
       Houston, Texas

                                               Respectfully submitted,

                                               /s/ Ricardo J. Prieto
                                               Ricardo J. Prieto
Ricardo J. Pri
                                               SHELLIST LAZARZ SLOBIN LLP
                                               Ricardo J. Prieto
                                               State Bar No. 24062947
                                               rprieto@eeoc.net
                                               Melinda Arbuckle
                                               State Bar No. 24080773
                                               marbuckle@eeoc.net
                                               11 Greenway Plaza, Suite 1515
                                               Houston, Texas 77046
                                               Telephone: (713) 621-2277
                                               Facsimile: (713) 621-0993

                                               ATTORNEY-IN-CHARGE FOR ALL NAMED AND
                                               OPT-IN PLAINTIFFS




                                                6
